DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suction source, the cyclonic separation device, the duct member inlet, and outlet of cyclonic separation device found in claim 1; one or more seals on the duct member found in claim 6; an elongate axis of the cyclonic separation device in claim 15; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear from claim 1 with the communication with the ducting member and cyclonic separation device how dirty air drawn into the nozzle has the dirt separated from the air which is then pulled through the passage.  It is not clear how the dirt is separated from the air in the current apparatus based on the specification, claim 1, or drawing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 8 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat “the user” as “a user”.  
The phrase "upwardly facing surface" in claim 10 is a relative term which renders the claim indefinite.  The phrase "upwardly facing surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the phrase "upwardly facing surface" which direction would be considered “up” for the surface cleaning apparatus.  For examination purposes, it will be assumed, that the direction of the handle would be considered “up”.
Claim 16 recites the limitation "the elongate axes of the dirt collection container” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim or the claim it depends on, claim 16.  The applicant only references an axis for the dirt collection container in claim 14, which this claim does not depend on.  For examination purposes, the examiner will treat “the elongate axes of the dirt collection container” as “an elongate axis of the dirt collection container”.  

Claim 20 recites the limitations "the elongate member and floor head" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the examiner will treat claim 20 as being dependent on claim 13.    
  	  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6-8, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Conrad (US 8146201).
Regarding Claim 1, Conrad discloses a housing (Fig. 1, item 10) supporting a suction source (Fig. 4, item 52); a dirt collection container (Fig. 4, item 30); and a cyclonic separation device (Fig. 4, item 34) for separating dirt from the airflow passing through the apparatus; and a ducting member (Fig. 4, item 20) having an inlet (Fig. 3, above item 42) in communication with an outlet (Fig. 4, item 40) from the cyclonic separation device and an outlet (Fig. 3, the space between item 20 that covers item 12 and covers item 14below item 40, would be as thick as the spacer separating item 12 from 14) in communication with a passage (Fig. 4, item 64) leading to the suction source, wherein the ducting member is removably connected to the housing or the dirt collection container (Fig. 3, item 20 is removably connected to the housing when completely disengaged and removed from the seal on the housing via a lever release, para. 0019) and is rotatably moveable between locked and unlocked positions (Fig. 3, item 20 is rotatable around hinges, item 22, and lockable , Col. 11, lines 15-35, lock may be a lever or any other device to draw lid down on the housing item 12) and wherein rotational movement of the ducting member from its unlocked position to its locked position aligns the outlet of the ducting member with the passage leading to the suction source.   
Regarding Claim 2, Conrad discloses ducting member has a peripheral wall with the outlet thereof positioned in said peripheral wall (Fig. 4, wall indicated by arrow of item 20).
Regarding Claim 3, Conrad discloses the ducting member includes a passage connecting its inlet to its outlet (Fig. 4, inlet from item 42 to the middle of item 20 located between item 14 and item 12; the height which is the same as item 72).
Regarding Claim 4, Conrad discloses the ducting member is substantially cylindrical (Fig. 4, inlet from item 42 is round and the top of item 20 is also round, so the shape of the ducting member is a cylinder with an outlet in the middle of item 20 located between item 14 and item 12 (see Fig. 1 below)).

    PNG
    media_image1.png
    466
    337
    media_image1.png
    Greyscale
Figure -1
Regarding Claim 6, Conrad discloses the ducting member includes one or more seals for providing an air-tight seal between the ducting member and the dirt collection container or housing (Fig. 3, item 68 resilient bead, so air does not leak into the plenum, Col. 11, lines 15-35).
Regarding Claim 7, Conrad discloses the ducting member supports a pre-suction source filter (Fig. 4, item 72 supports item 42 from being pulled up by the suction).
Regarding Claim 8, Conrad discloses a formation for assisting the user in grasping the ducting member (Fig. 4, item 96, which rotates on the hinge and then locked by a lever).
Regarding Claim 12, Conrad discloses an end of the dirt collection container opposite the ducting member is covered by a closure member (Fig. 4, item 16) which can be moved between open and closed positions in order to empty the container of collected dirt.
Regarding Claim 17, Conrad discloses a handle for holding the apparatus (Fig. 4, item 96).
Regarding Claim 20, Conrad discloses the housing is operable as a handheld surface cleaning apparatus when without the elongated member and floor head are disconnected therefrom (Fig. 1, Col. 2, lines 11-13; Col. 4, lines 39-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. (US 2016/0113455), hereinafter Horvath, in view of Conrad (US 8146201).
Regarding Claim 1, Horvath discloses or teaches a housing (Fig. 3, item 10) supporting a suction source (Fig. 2, item 30); a dirt collection container (Fig. 2, item 32); and a cyclonic separation device (Fig. 3, item 48) for separating dirt from the airflow passing through the apparatus; and a ducting member (Fig. 2, item 76) having an inlet (Fig. 3, item below item 62, para. 0017-0019) in communication with an outlet (Fig. 3, item 62) from the cyclonic separation device and an outlet (Fig. 3, where item 80 narrows from item 62, the line of item 46 indicates where the outlet would be located) in communication with a passage (Fig. 3, item 80) leading to the suction source, wherein the ducting member is removably connected to the housing or the dirt collection container (Fig. 3, item 76 can be opened and removed para. 0019).
Horvath does not explicitly state or show that the ducting member is rotatably moveable between locked and unlocked positions.  However, Conrad teaches the ducting member is rotatably moveable between locked and unlocked positions (Fig. 3, item 20 is rotatable around hinges, item 22, and lockable, Col. 11, lines 15-35, lock may be a lever or any other device to draw lid down on the housing item 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ducting member in Horvath with one that is rotatably moveable 
Regarding Claim 14, Horvath discloses or teaches an elongate axis of the dirt collection container is substantially horizontal in normal use (Fig. 2, item 32 can have an axis that projects perpendicular to the base item 72 and is parallel to the motor and cyclone axis, as the claim does not define what “substantially horizontal” mean nor which direction is horizontal).
Regarding Claim 15, Horvath discloses or teaches an elongate axis of the cyclonic separation device is substantially horizontal in normal use (Fig. 2, item 58 of item 30).
Regarding Claim 16, Horvath discloses or teaches the elongate axes of the cyclonic separation device and dirt collection container are parallel with each other (Fig. 2, item 32 can have an axis that projects perpendicular to the base item 72 and is parallel to the motor and cyclone axis, as the claim does not define what “substantially horizontal” mean nor which direction is horizontal).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 8146201) as applied to claim 1, in view of Rowntree (US 8028373).
Regarding Claim 5, Conrad does not explicitly state or show the ducting member is received in an end of the dirt collection container.  However, Rowntree teaches a ducting member is received in an end of the dirt collection container (Fig. 8, item 24 sits inside of item 12, Col. 5, lines 34-55).  It would have been obvious to one .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 8146201) as applied to claim 1, in view of Krebs et al. (US 2017/0071426), hereinafter Krebs.
Regarding Claim 9, Conrad does not explicitly state that it has a formation that extends over an exterior surface of the dirt container, however, the drawings show a protrusion (Fig. 3, between item 66 and 72 (see also Fig. 2 below, item AA) which extends over item 12 and 14, Col. 11, lines 15-35, lock may be a lever or any other device to draw lid down on the housing item 12, when connected by a lever in Fig. 11-12 you cannot visually see the protrusion so you know the lid is locked).

    PNG
    media_image2.png
    270
    327
    media_image2.png
    Greyscale

Conrad does not identify this part or discuss its intended use.  Therefore, In addition to Conrad, Krebs teaches a formation used as a latch that extends over an Fig. 1A, item 86, para. 0040 and Fig. 3, item 88, para. 0041).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ducting member in Conrad with a formation that is on the exterior surface as in Krebs, because a formation that is on the exterior surface would allow the user to identify whether or not the lid was locked to the body of the vacuum and ease of use to lock and unlock the lid. 
Regarding Claim 10, Conrad does not explicitly state that it has a visual indicator formation extends over an upwardly facing surface of the dirt collection container or housing (Fig. 3, between item 66 and 72 (see also Fig. 2 above, item AA) which extends over item 12 and 14, Col. 11, lines 15-35, lock may be a lever or any other device to draw lid down on the housing item 12, when connected by a lever in Fig. 11-12 you cannot visually see the protrusion so you know the lid is locked).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that a lever in Conrad would include a spring loaded latch to retain the formation, item AA.  Conrad does not identify this part or discuss its intended use.  Therefore, In addition to Conrad, Krebs teaches a visual indicator formation extends over an upwardly facing surface of the dirt collection container or housing (Fig. 1A, item 86, para. 0040 and Fig. 3, item 88, para. 0041, which if the nozzle is pointed at the ceiling would then have the latch in an upwardly position, since the applicant does not define direction or orientation of the handheld vacuum any direction could be “up”, so that even Fig. 1A would have item 86 already in an “upwardly” position).    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ducting member in Conrad with a visual indicator . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 8146201) in view of Krebs as applied to claim 9, in further view of Conrad (US 9119513), hereinafter Conrad2.
Regarding Claim 11, Conrad does not explicitly state that the visual indicator formation is received in a receiving formation (Fig. 3, between item 66 and 72 (see also Fig. 2 above, item AA) which extends over item 12 and 14, Col. 11, lines 15-35, lock may be a lever or any other device to draw lid down on the housing item 12, when connected by a lever in Fig. 11-12 you cannot visually see the protrusion so you know the lid is locked).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that a lever in Conrad would include a spring loaded latch to retain the formation, item AA.  Conrad does not identify this part or discuss its intended use.  Therefore, In addition to Conrad, Conrad2 teaches the visual indicator formation is received in a receiving formation (Fig. 7-8, item 35, interlocked with protrusion from item 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lever latch in Conrad with a receiving formation as in Conrad2, because a receiving formation would allow the lid protrusion to be secured in the formation and keep the lid closed against the body of the vacuum cleaner and ensure no dust leaks out during suction. 
Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 8146201) as applied to claim 1, in view of Reimer et al. (US 10080471), hereinafter Reimer.
Regarding Claim 13, Conrad discloses or teaches an elongated member (Fig. 13, Col. 4, lines 33-42).  Conrad does not explicitly state or show a floor head.  However, Reimer teaches a floor head (Fig. 1, item 106).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum in Conrad with a floor head as in Reimer, because having a floor head allows for the addition of an agitator on the floor enabling the user to pick up more dirt.
Regarding Claim 18, Conrad does not explicitly state or show the elongate member is disconnectable from the floor head.  However, Reimer teaches the elongate member is disconnectable from the floor head (Fig. 2-6C, item 202 disconnects from item 106).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove to the floor head in Conrad as modified by Reimer as in Reimer, because having a vacuum with just a wand allows the user to get into tight places that the floor head cannot access while increasing the vacuums reach capability.
Regarding Claim 19, Conrad discloses or teaches the elongated member is disconnectable from the housing (Fig. 3, vacuum has ability to connect a nozzle or suction hose, Col. 4, lines 33-42). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Conrad Fig. 2 teaches a substantially cylindrical ducting member and substantially coaxial axes of the dirt collection container and cyclonic Conrad (US 2014/0237757) teaches a wand and floor surface attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723